Citation Nr: 0807066	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture to the right 5th toe.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a disability 
manifested by pelvic pain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran had active service from December 1975 to March 
1976.

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2002 and August 2004 
rating decisions by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the case in July 2005 for evidentiary and 
procedural considerations.

In February 2007, the Board denied the veteran's service 
connection claims for fractured right 5th toe, a right ankle 
disability, a disability associated with pelvic pain, and a 
skin disability.  In such decision, the Board also granted 
service connection for post-traumatic stress disorder (PTSD), 
and remanded the claims of service connection for migraine 
headaches and to reopen service connection for heart failure, 
claimed as secondary to PTSD.  

The veteran filed a timely appeal of the February 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the veteran's representative 
filed a Joint Motion for Remand, and in September 2007, the 
Court vacated the Board's February 2007 decision with respect 
to the issues of service connection for a fractured right 5th 
toe, a right ankle disability, and a disability manifested by 
pelvic pain, and remanded those issues to the Board for 
further development.  The Court did not disturb the denial of 
service connection for a skin disability, as the veteran is 
no longer pursuing such claim.  Also, the Court did not 
disturb the Board's grant of service connection for PTSD and 
the remand of other matters.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to the August 2007 Joint Motion for Remand and the 
September 2007 Court Order, the Board finds that further 
development is necessary prior to analyzing the service 
connection claims for a fractured right 5th toe, a right 
ankle disability, and a disability manifested by pelvic pain.  

The Joint Motion indicates that, on remand, the Board should 
discuss whether a medical examination/opinion is necessary to 
substantiate the pertinent claims.  

In its February 2007 decision, the Board indicated that the 
veteran did not have a current pelvic disability.  However, 
as noted in the Joint Motion, the record reflects that the 
veteran had a hysterectomy prior to service, in June 1975.  
The record also shows diagnoses of ovarian cyst pain.  In 
addition to evidence of a current pelvic disability, the 
Joint Motion pointed out that the veteran's February 1976 
separation examination report shows that her vaginal cuff was 
noted as being well-healed.  The Board's recent grant of 
service connection for PTSD was partly based on claimed in-
service sexual assault that occurred in February 1976.  Thus, 
given the evidence of a current diagnosis, the alleged sexual 
assault, and the separation examination report suggesting 
that an injury to the vagina had occurred, the Board finds 
that a VA examination/opinion is necessary.

Further, the record reflects that the veteran has current 
disabilities of the right 5th toe and the right ankle.  As 
noted in the Joint Motion, the veteran injured her foot 
during service, in December 1975.  In this regard, service 
medical records from Fort McClellan, Alabama reflect that in 
late December 1975, the veteran reportedly struck her right 
foot on a chair while running.  Examination revealed a large 
ecchymosis on the dorsum of the right foot extending into the 
second and third toes.  The little toe was noted to be 
especially tender.  The impression was sprain and soft tissue 
trauma to the right foot.  X-rays of the right foot and 
little toe were negative.  Approximately one week later, 
improvement was noted but the veteran was to remain on 
profile for additional week.  Thus, given the current 
disabilities of the 5th 


right toe and right ankle, and the in-service injury to the 
right foot, the Board finds that a VA examination/etiology 
opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gynecological examination in order to 
determine the nature and etiology of any 
current pelvic disability.  Prior to the 
examination, the examiner is requested to 
review the claims folder.

The examiner should indicate whether the 
veteran currently has a pelvic 
disability, to include her prior 
hysterectomy.  

If so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current pelvic disability was caused or 
aggravated by service, to include the 
alleged in-service sexual assault.  The 
examiner should reconcile any opinion 
with the February 1976 separation 
examination report reflecting a well-
healed vaginal cuff.  A complete 
rationale for any proffered opinion 
should be provided.

2.  The veteran should also be afforded a 
VA joints examination in order to 
determine the nature and etiology of any 
current disability of the right 5th toe 
and right ankle.  Prior to the 
examination, the examiner is requested to 
review the claims folder.

The examiner should note whether the 
veteran currently has a disability of the 
right 5th toe, and/or right ankle, to 
include tendonitis and tenosynovitis.  

If so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
disability of the right 5th toe and right 
ankle was caused or aggravated by 
service.  The examiner should reconcile 
any opinion with the December 1975 
service medical record, the January 2002 
VA examination report, and the private 
medical evidence.  A complete rationale 
for any proffered opinion should be 
provided.

3.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claims for a fractured right 
5th toe, a right ankle disability, and a 
disability manifested by pelvic pain, 
taking into consideration any newly 
obtained evidence.  If any benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



